DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fumio (JPH04349341) in view of Ishikawa (US 6,066,829), Costin (US 6,858,815), Wakai et al (US 2008/0050651) or Nishikawa et al (US 2008/0171160).
Fumio shows the method claimed including a laser marking on a battery cell whose outer surface is formed of a heat shrinkable tube (para 0009), but Fumio does not explicitly disclose a temporary setting step of setting a frequency, a marking speed, a focal distance of a laser, a heating step of applying heat to the heat shrinkable tube after laser marking, a font size checking, and a transmission characteristic value storing step in a separate storage space as claimed. 
Ishikawa shows it is known to provide in a laser marking device with a temporal step of setting a frequency, a marking speed, and other marking parameters to a temporary setting value or a start number specifying a marking operation (also, see Figures 4 and 5) wherein the marking parameters or its operation value/number is stored in separate storage such a memory that includes a font size of a marking/letter that is provided on a display where the font size can be checked/monitored. Also, see column 7, lines 24-55.
Costin shows it is known to control laser marking or scribing by controlling laser parameters including its frequency, speed and focal distance (column 4, lines 51-57). 
Wakai shows it is known to provide to provide a battery cell with a shrinkable tube which is heated to shrink the shrinkable tube (also, see Figure 5 and para 0141).
Nishikawa also shows it is known to provide a battery cell with a shrinkable tube that is heated to cover the battery. Also, see Abstract. 
In view of Ishikawa, Costin, and Wakai or Nishikawa, it would have been obvious to one of ordinary skill in the art to adapt Fumio with a temporary setting step of setting a frequency, a marking speed, a focal distance of a laser to produce the laser markings or letters having the desired clarity and depths of the marking which is predictably controlled by the laser parameters as claimed wherein the shrinkable tube is then subsequently subjected to heating after laser marking which would enable the shrinkable tube to effectively cover the battery cell as known in the art, and it would also have been obvious to one of ordinary skill in the art to check the laser markings including its font size after the heat shrinking the shrinkable tube so that the font sizes of the markings/letters, which can be equal to greater than the preset font size due to variations of the heat shrunk tube, are acceptable to the user as a matter of routine operations. 
	With respect to claims 2-4 and 14, Wakai shows that the shrinkable tube can be heated at the temperature of 150-220° C for approximately 5-10 seconds (para 0141), and Nishikawa also shows that its shrinkable tube can be heated at various heating temperatures including a temperature of 120° C or less (see, para 0009-0010). As Wakai and Nishikawa shows various heating temperatures and heating times, it would have been obvious to one of ordinary skill in the art to adapt Fumio to check its shrinkable tube and its acceptable heating time and temperature values, which can be different based on the size and shape of the shrinkable tube of the battery, from a separate storage space or memory as known in Ishikawa so that the battery cell is predictably manufactured according to the acceptable checking step known to the user as a matter of routine operations, and as Nishikawa shows the heating temperature of 120° C or less,  it would have been obvious to render the shrinkage of the heat shrinkable tube in the range of .05 mm to 0.5 mm, or any other range, wherein such shrinkable would depend on the materials and dimensions of the shrinkable tube and the heating temperature/time as a matter of routine experimentation. 
	With respect to claim 5, it would have been obvious to one of ordinary skill in the art to correct and adjust the laser parameters, including the frequency, the marking speed, and the focal distance to predictably produce the desired font size of the markings or letters as various font sizes acceptably by the user can be produced by the corrected laser parameters.
	With respect to claim 7, Ishikawa further shows the marking that includes symbols or any other pattern/length (column 13, lines 45-61) wherein it would have been obvious to one of ordinary skill in the art to include a predetermined number of lines or any other pattern/length to predictably achieve a desired marking as desired by the user and that the markings including the number of symbols and length would have been further checked and identified as claimed to be acceptable to the user as a matter of routine operations. 
With respect to claims 8-10 and 16, Wakai shows that the shrinkable tube can be heated at the temperature of 150-220° C for approximately 5-10 seconds (para 0141), and Nishikawa also shows that its shrinkable tube can be heated at various heating temperatures including a temperature of 120° C or less (see, para 0009-0010). As Wakai and Nishikawa shows various heating temperatures and heating times, it would have been obvious to one of ordinary skill in the art to adapt Fumio to check its shrinkable tube and its acceptable heating time and temperature values, which can be different based on the size and shape of the shrinkable tube of the battery, from a separate storage space or memory as known in Ishikawa so that the battery cell is predictably manufactured according to the acceptable checking step known to the user as a matter of routine operations, and as Nishikawa shows the heating temperature of 120° C or less, it would have been obvious to render the shrinkage of the heat shrinkable tube in the range of .05 mm to 0.5 mm, or any other range, wherein such shrinkable would depend on the materials and dimensions of the shrinkable tube and the heating temperature/time as a matter of routine experimentation.  
	With respect to claim 11, it would have been obvious to one of ordinary skill in the art to correct and adjust the laser parameters, including the frequency, the marking speed, and the focal distance to predictably produce the desired marking including its length of the line as various lengths or patterns can be produced by the laser so as to achieve the desire length of line if the number of lines is not acceptable by the user as a matter of routine operations.  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fumio (JPH04349341) in view of Hirakawa et al (US 2010/0047673). 
Fumio shows the structure claimed including a battery cell with an electrically insulating heat shrinkable tube that is laser marked with information (para 0009), but Fumio does not explicitly disclose an electrode assembly as claimed.
Hirakawa shows an electrode assembly including a positive plate (301) as an anode, a negative plate (303) a cathode, and a separator (305) wherein the electrode assembly is provided with an electrically insulating heat shrinkable tube excluding an electrode terminal or an external terminal (311). Also, see para [0068].
In view of Hirakawa, it would have been obvious to one of ordinary skill in the art to adapt Fumio with the electrode assembly as claimed since such arrangement of the anode, the cathode, and the separator is well known in the art to makes up a battery cell. 
With respect to the recitation of using/method of claim 1, it is noted that such recitation renders the claim 12 as a product by process claim wherein the process of using the method of claim 1 does not limit the product/apparatus of claim 12.
Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over s as applied to claims 1-11, 14 and 16 above, and further in view of Utley et al (US 2015/0179990). 
Fumio in view of Ishikawa, Costin, and Wakai or Nishikawa shows the method claimed except for the heating step that is performed by using a heat gun or a fan. 
Utley shows it is known in the art to use a heat gun for heating a shrinkable tube (also, see para 0031).
 In view of Utley, it would have been obvious to one of ordinary skill in the art to adapt Fumio, as modified by Ishikawa, Costin, and Wakai or Nishikawa, with the heating step that is performed by a heat gun which is a known method by which a shrinkable material/tube can be heat shrunk.  
Response to Arguments
Applicant's arguments filed 8/30/22 have been fully considered but they are not persuasive. 
Applicant argues that Fumio does not show the claimed heating step that is performed after the marking/printing step. As indicated by the applicant, Fumio does not explicitly show the heating step after the laser marking/printing as Fumio shows that the heat shrinkable tube/label is rather cooled in advance (para 0009) which is then laser marked and printed. As known in the art, a heat shrinkable tube is subjected to a heating step, and while Fumio does not show the heating step after the laser marking, it would have been obvious to one of ordinary skill in the art to subsequently subject the heat shrinkable tube to the heating step so that the tube can shrink to fit and seal the battery as known in the art. 
Regarding Ishikawa, the applicant argues that Ishikawa fails to disclose the font size checking step as claimed. It is noted that Ishikawa is applied to show the laser marking with a temporal step of laser parameters which are stored  in a storage/memory that includes a marking image including a font size that is further displayed, and as the image is displayed, a user is able to check the font size that would be acceptable or not as stated in the ground of rejection. As the laser marking is performed on a heat shrinkable tube as taught by Fumio, the combination of the art would allow one of ordinary skill in the art to check the marking image including a font size of letter that would be acceptable or not by checking a preset/desired font size as stated in the ground of rejection.   
Regarding Costin, the applicant argues that Costin shows causing different “damages to the surface of the material” while Fumio attempt to avoid a “burnt state” and that Costin lacks disclosure of a heat shrinkable tube. This argument is not deemed persuasive as Costin is applied to achieve a desired marking or scribing by controlling the laser parameter including its frequency, speed and focal distance wherein such laser control would have been applicable in Fumio as both Fumio and Costin show the same field of endeavor, which includes a field of the laser marking, wherein such laser control would have been applicable in Fumio to predictably yield the laser markings or images as desired by the user.  
Regarding Wakai, the applicant argues that Wakai shows a tube film that is pre-formed with a printed portion and thus does not show a subsequent step of marking a letter as claimed, and that Wakai further fails to show the font checking step as claimed. This argument is not deemed persuasive since Wakai is applied to show a known heating step of shrinking the tube on a battery cell wherein the combination of Fumio with the teaching of Wakai would predictably show the shrinkable film that is laser marked as claimed which is then subsequently subjected to the heating step. 
Regarding Nishikawa, the applicant argues that Nishikawa fails to disclose the laser marking. But, this argument is not deemed persuasive as Nishikawa is applied to the heating step wherein the laser marking is shown by Fumio with Ishikawa and Costin as stated in the ground of rejection. 
Regarding the examiner’s statement of the checking the font size of the markings/letters as a matter of routine operations, the applicant argues that there is no evidence that such procedure is routine. As stated in the ground of rejection, Ishikawa discloses that laser markings are monitored/checked and displayed to produce a desired laser patterns/markings. As the laser markings/patterns are monitored and checked by a user, the font size of the laser marked letters would also be monitored/checked as a matter of routine operation as shown in Ishikawa so that desired/preset font size is predictably achieved as desire by the user. 
Thus, the applicant’s arguments are not deemed persuasive. 

Applicant's amendment also necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761